         Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 1 of 11

                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    May 15, 2020
BY ECF

The Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. John Galanis, 15 Cr. 643 (PKC), 16 Cr. 371 (RA)

Dear Judges Castel and Abrams:

        The Government submits this letter in opposition to defendant John Galanis’s motion
pursuant to Title 18, United States Code, Section § 3582(c) to modify his sentence and
“immediately release him to home confinement until his ultimate release date, to be followed by
the already-imposed five-year term of supervised release.” (Br. at 1). For the reasons set forth
below, Judge Abrams lacks jurisdiction to consider the motion because the case before Judge
Abrams is pending on direct appeal. More importantly, the defendant is not at an increased risk
from COVID-19 in prison because he has already tested positive for SARS-CoV-2 RNA, the virus
that causes the disease COVID-19, was symptom free, and is no longer contagious. Nor would
any risk from COVID-19 justify releasing this recidivist defendant after having served only one
third of his sentence.

                                     Relevant Background

                                    Prior Criminal Conduct

        In 1973, John Galanis was charged in this District with mail fraud and conspiracy to make
false statements to the SEC, in connection with his participation in a scheme to hide investment
losses by Microthermal Applications, Inc. from its investors through a fraudulent and backdated
reverse merger. On February 2, 1973, Galanis was sentenced to a term of imprisonment of 60
months of which 54 months was suspended, apparently in light of his cooperation with the
Government. On February 26, 1978, Galanis was discharged from probation.
         Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 2 of 11
                                                                                        Page 2 of 11


        Less than two years later, Galanis resumed his criminal activities. Over the course of the
next several years, Galanis engaged in a number of tangentially interconnected criminal schemes
relating to the oil and gas industry and to savings and loan institutions. Galanis and his co-
conspirators hid their control of various entities and defrauded investors through false
representations. They used the Transpac Drilling Venture Program to obtain fraudulent tax
deductions, bribed bank employees to do their bidding, and used various entities to engage in
fraudulent securities transactions. Separately, between November 1985 and September 1987,
Galanis and his co-conspirators defrauded various investors in funds managed by the ISI
Corporation and misappropriated the funds for their own purposes. In total, these fraudulent
transactions generated more than $172 million in false deductions for Galanis and his cohorts.

       In May 1987, the defendant was charged in this District with conspiracy to defraud the
IRS, tax fraud, racketeering, securities fraud, bank fraud and bribery in connection with the above
described criminal conduct (the “1987 Federal Case”).

        Several months later, in January 1988, the defendant was charged in New York County
Supreme Court with Grand Larceny in the Second Degree, arising out of a separate criminal
scheme focused on the real estate industry (the “State Charges” or the “1988 State Case”). In the
1988 State Case, Galanis and his co-conspirators solicited investments in the Nashua Trust
Company – a company purportedly acquiring and rehabilitating non-casino investments. In fact,
however, no construction work was ever done and the investors’ money was misappropriated and
used to pay the defendants’ personal expenses, among other purposes.

       In July 1988, following a three-month trial in this District, the defendant was found guilty
of 44 counts of conspiracy to defraud the IRS, tax fraud, racketeering, securities fraud, bank fraud
and bribery (the “Federal Conviction”). On September 28, 1988, the defendant was sentenced by
the Honorable Charles L. Brieant to 27 years’ imprisonment. As a result of this conviction, Galanis
was subject to a judicially-imposed lifetime bar on executing securities trades in brokerage
accounts other than accounts in his name or the names of his family members.

        The defendant subsequently entered a guilty plea to the State Charges and was sentenced
to a term of imprisonment of 7 to 20 years. The sentence was imposed concurrently to the sentence
imposed on the Federal Conviction.

        On December 18, 1998, Galanis was paroled from federal custody to the custody of the
New York State Department of Corrections, pursuant to a detainer. In approximately September
2000, Galanis absconded from a state work release program. He remained a fugitive for over a
year. On November 20, 2001, the defendant was remanded to state custody. He was released on
parole on July 2, 2007.

                                        The Gerova Fraud

        In 2010, just a few years after his release from prison, John Galanis became involved in
large scale scheme to fraudulently issue more than $72 million of shares of a publicly-traded
company and to liquidate those shares through matched trading, using funds from client accounts
of corrupt investment advisers (the “Gerova Fraud”). In particular, in approximately 2010, John
         Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 3 of 11
                                                                                       Page 3 of 11


Galanis and his coconspirators began a scheme to take control of the publicly-traded company
Gerova Financial Group, Ltd. (“Gerova”), fraudulently cause the issuance of Gerova stock that
could be sold for their benefit, and ultimately manipulate the market in Gerova stock. More
specifically, in May 2010, Jason Galanis caused more than 5 million shares of Gerova, worth more
than $72 million, to be issued – for no legitimate business purpose – in the name of a foreign
nominee, Ymer Shahini, whom Jason Galanis ultimately controlled. The co-conspirators then
created various back-dated agreements which together purported to justify the share issuance.
More specifically, the falsified documents purported to show that Shahini was owed a consulting
fee for introducing Gerova to another entity, Weston, and that he had agreed to take payment of
the consulting fee in the form of Gerova warrants. In truth, of course, Shahini had not made the
introduction to Weston and knew nothing about Weston. In an effort to cover up the fraudulent
nature of the transaction, John Galanis communicated directly with Shahini, providing him with
information about Weston in order to disguise Shahini’s otherwise complete lack of knowledge.

        The co-conspirators then began to sell the Gerova shares. Because, however, Gerova was
a relatively low-volume stock, these efforts caused the market price of Gerova to decline
substantially. In an effort to “staunch the bleeding” caused by the open-market sales of Gerova,
Jason Galanis and his co-conspirators lined up corrupt investment advisers, including James
Tagliaferri, who were willing to buy Gerova stock at the time, price and quantity dictated by the
conspirators. John Galanis spearheaded this effort. In some instances, in order to conceal his
involvement in directing the stock trading in accounts in Shahini’s name in direct violation of his
lifetime bar, John Galanis utilized (i) an email account subscribed to Jared Galanis and used by
both Jared and John (the “JMG Account”); and (ii) an email account in the name of an attorney
who worked for John Galanis and his family (the “Attorney Account”), rather than in his own
name.1

        Ultimately, in early 2011, Jason Galanis’s undisclosed role at Gerova and the history of
financial fraud involving his family became publicly known. Soon thereafter, the New York Stock
Exchange halted trading in Gerova’s shares and Gerova was eventually de-listed and filed for
bankruptcy protection. Individuals holding shares of Gerova at the time of the trading halt,
including many of the corrupt investment advisers’ clients, suffered substantial losses in Gerova.

            Before Gerova was de-listed, more than $19 million of proceeds were generated from
the sale of the Gerova shares orchestrated by Galanis, substantial portions of which were used to
benefit the Galanis family. More specifically, approximately $4.3 million of these proceeds went
to two entities controlled by Jason Galanis; more than $2 million was used to pay various lawyers
and other expenses, and approximately $1 million was paid to entities controlled by John Galanis.

                                   The Wakpamni Bond Fraud

        Just a few years after that, John Galanis got involved with yet another fraud (the
“Wakpamni Fraud”). In early 2014, Devon Archer, Bevan Cooney, and Jason Galanis, along with
others, were trying to buy financial service companies. Their ultimate goal was to combine, or

1
 John Galanis also identified himself as “Jared Galanis” when speaking by phone to one of the
corrupt investment advisers.
         Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 4 of 11
                                                                                        Page 4 of 11


“roll-up,” those companies into a conglomerate and then sell the combined company at a
substantial profit. The conspirators, however, lacked the funds to effectuate their plan.

       In early 2014, the conspirators began discussing using the proceeds of a Native American
bond issuance to further their own business and personal interests, including the roll-up plan. John
Galanis was the point person who targeted the victim. In 2014, John Galanis introduced himself
to Raycen Raines – a representative of the Wakpamni Lake Community Corporation (the
“WLCC”), the ultimate issuer of the bonds – at a Native American development conference in Las
Vegas, Nevada.

       At the meeting in Las Vegas and over the next several months, the defendant proposed to
Raines that the WLCC issue bonds, the proceeds of which would be placed in an annuity, which
would produce sufficient guaranteed funds to make interest payments on the bonds and support
the WLCC’s development projects.

        John Galanis initially represented to Raines that Wealth Assurance-AG would provide the
annuity, although later the annuity provider became Wealth Assurance Private Client (“WAPCC”).
John Galanis represented that the WAPCC was a “subsidiary” of Wealth Assurance-AG. In truth,
however, there was no actual relationship between WAPCC and Wealth Assurance-AG and the
WAPCC bank account was wholly controlled by the coconspirators. John Galanis represented that
Burnham Securities, an entity at which, according to John Galanis, his son Jason Galanis worked
as an investment banker, would be the placement agent for the bonds. In truth, Jason Galanis was
not employed at Burnham and various coconspirators were investors in or exerted control over
Burnham.

       In addition to his oral representations to Raines and others involved in the bond deal, John
Galanis also drafted or edited documents that were consistent with those oral representations and
which set forth the specific distribution of the bonds’ proceeds. Notably, none of the bond
documents included disclosure of any fee to be paid to John Galanis.

        In August 2014, the conspirators purchased the entirety of the first issuance of Wakpamni
bonds on behalf of nine clients of an investment adviser the conspirators’ controlled. The clients
were never informed of the various conflicts of interests inherent in the bonds – namely that the
conspirators had orchestrated the bond issuance, controlled the placement agent, Burnham, the
purported annuity provider, the WAPCC, and the investment adviser. As a result of the purchase,
tens of millions of dollars of bond proceeds arrived in the WAPCC account for the purported
purchase of an annuity. Instead, however, the conspirators misappropriated the proceeds for
themselves. $2.35 million of the bond proceeds went to John Galanis through a sham entity,
Sovereign Nations, Galanis had created solely for this purpose. Over the next several months, the
$2.35 million was disbursed to John Galanis, John Galanis’s relatives, and to fund the purchase of
cars and jewelry for John Galanis.

       Almost immediately after the first bond issuance, it was John Galanis who proposed a
second tranche of bonds to the WLCC, falsely claiming that there were interested investors who
had not had the opportunity to invest in the first bond issuance. And when both the second, and
         Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 5 of 11
                                                                                         Page 5 of 11


eventually a third bond issuance went forward, John Galanis received additional bond proceeds
from Jason Galanis.

                                    The Criminal Proceedings

        On September 24, 2015, John Galanis was arrested on the basis of an Indictment charging
him with one count of conspiracy to commit securities fraud in violation of Title 18, United
States Code, Section 371, one count of securities fraud in violation of Title 15, United States
Code, Sections 78j(b) and 78ff, Title 17, Code of Federal Regulations, Section 240.10b-5, one
count of conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section
1349, and one count of wire fraud, in violation of Title 18, United States Code, Section 1343, all
in connection with his role in the Gerova Fraud. On July 20, 2016, Galanis pled guilty to Counts
One and Two of the Indictment.

        On February 16, 2017, Galanis was sentenced by Judge Castel. Judge Castel noted that
Galanis “is a talented person” and “this talent has been used as weaponry in commission of
crimes.” (Tr. 41). “[O]ne of the most horrific aspects” of Galanis’s behavior, was “bringing [his
son] Jared Galanis in the midst of this” crime2 and “extending this circle of criminality.” (Tr. 42).
Rather than “coming out of prison” after a long sentence “and being the person to communicate
the message, ‘don’t even think of coming close to these things,’ he became the agent of other
people’s involvement in this scheme.” (Tr. 41-42). While Galanis was not the one who “cooked
this scheme up,” he got involved early and “knew the parameters,” and received “his fair share”
of the criminal proceeds.” (Tr. 42). Judge Castel therefore found that a sentence of 72 months’
imprisonment was sufficient but not greater than necessary to achieve the purposes of
sentencing.

         In the meantime, while the prosecution of the Gerova Fraud was pending, on May 31, 2016
a grand jury returned an indictment charging Galanis with one count of conspiracy to commit
securities fraud in violation of Title 18, United States Code, Section 371, and one count of
securities fraud in violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17,
Code of Federal Regulations, Section 240.10b-5, in connection with his role in the Wakpamni
Fraud. Galanis proceeded to trial and on June 28, 2018, a jury found Galanis guilty on all counts.
On March 8, 2019, Galanis was sentenced by Judge Abrams. Judge Abrams found that “[t]here’s
no real dispute . . . about the seriousness of the crime and the harm caused to one of the poorest
Native American tribes in the country, as well as” to “pension funds held for the benefit of transit
workers, longshoremen, housing authority workers, and city employees, among others.” (Tr. 36).
In total, Galanis “helped steal more than $40 million” and personally received $2.35 million, which
he used for “jewelry, cars, hotels and disbursements to family members.” (Tr. 37). Judge Abrams
found the defendant’s “involvement in [the] conspiracy . . . far from minor.” (Tr. 37).

       With respect to Galanis’s criminal history, Judge Abrams noted that Galanis had “been
defrauding people and entities for well over 40 years,” which was “nothing short of extraordinary,”
(Tr. 36), and that Galanis had continued to commit crimes “even after receiving a very lengthy

2
  As set referenced above, John Galanis posed as his son Jared Galanis, an attorney, in arranging
the illegal matched trading.
         Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 6 of 11
                                                                                       Page 6 of 11


sentence” for a prior conviction. (Tr. 36). Judge Abrams therefore believed a “substantial
sentence” was necessary “to reflect the seriousness of the offense, promote respect for the law,
provide just punishment for the offense, and afford adequate deterrence, both to [the defendant],
and to others who may seek to engage in similar conduct.” (Tr. 38). “[M]ore than anything,
however,” the Court found it “need[ed] to protect the public from future crimes that [Galanis
might] commit.” (Tr. 38). In contrast to “most people” who “are less likely to recidivate as they
get older,” the fact that Galanis “committed [his] last two crimes in [his] late 60s and your 70s”
made clear that “that assumption” did not apply to Galanis. (Tr. 37-38). Thus, Judge Abrams
sentenced Galanis to a term of imprisonment of 120 months, 48 months of which was to be served
consecutively to his sentence for the Gerova Fraud.

        Galanis has been in custody since April 25, 2017 and has a projected release date of May
30, 2027. Galanis has thus served approximately 3 years of his sentence and has approximately
7 years remaining.3

        On April 8, 2020, Galanis filed a motion with the Bureau of Prisons seeking immediate
release pursuant to Title 18, United States Code, Section 3582(c). That motion remains pending.

                                           Discussion

        The defendant seeks his immediate release, arguing that he is “especially vulnerable” to
the threat of COVID-19 (“COVID”) because he has “many of the CDC’s denoted increased risk
factors, including

                     is of advanced age, and because FCI Terminal Island, the facility at which he
is incarcerated, has a significant number of COVID cases. (Br. at 1). But as Galanis wholly
fails to mention, he tested positive for SARS-CoV-2 in April, had a wholly asymptomatic course,
and having been symptom free for more than 14 days is now completely recovered. Galanis is
thus at no risk from COVID and has no basis to seek compassionate release. On this basis alone
his motion must be denied. Nor would the outcome be different if Galanis had not already had
COVID. First, Judge Abrams lacks jurisdiction to consider the motion because Galanis’s case is
on direct appeal. Second, many of Galanis’s medical conditions do not render him uniquely
susceptible to COVID. Third, the BOP has taken significant steps to contain COVID at FCI
Terminal Island. Fourth, even if Galanis could establish that he was uniquely at risk from
COVID, consideration of the 3553(a) factors, including the severity of his criminal conduct and
his lifelong criminal history weigh heavily against releasing him only one third of the way
through his sentence.


3
  Galanis’s assertion that he has 5 years left on his sentence with good time credit appears to be
incorrect. (Br. at 2). Galanis was sentenced to a total of 140 months: 72 months on the Gerova
Fraud, and a consecutive 48 months on the Wakpamni Fraud. Assuming a 15% reduction for good
time, Galanis will serve a total of 119 months. (140 months – 21 months = 119 months). He thus
has approximately 7 years left on his sentence. That is consistent with the release date of May 30,
2027 listed on the BOP website, which generally includes good time credit.
(https://www.bop.gov/inmateloc/).
         Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 7 of 11
                                                                                            Page 7 of 11


   I.      Applicable Law

       Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court “may not
modify a term of imprisonment once it has been imposed except” as provided by statute. As
relevant here:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction . . .

        and that such a reduction is consistent with applicable policy statements issued
        by the Sentencing Commission.

Id. The policy statement, which appears at Section 1B1.13 of the Guidelines, provides that a
reduction of sentence is permitted if: “extraordinary and compelling reasons warrant the
reduction,” U.S.S.G. § 1B1.13(1)(A); “the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g),” id. § 1B1.13(2); and “the
reduction is consistent with this policy statement,” id. § 1B1.13(3). The Application Notes of
§ 1B1.13, in turn, describe multiple ways that a defendant can show an “extraordinary and
compelling reason,” but only one is relevant here:

        (A) Medical Condition of the Defendant.—

           (i)       The defendant is suffering from a terminal illness (i.e., a serious and advanced
                     illness with an end of life trajectory). A specific prognosis of life expectancy
                     (i.e., a probability of death within a specific time period) is not required.
                     Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                     (ALS), end-stage organ disease, and advanced dementia.

           (ii)      The defendant is—

                     (I)     suffering from a serious physical or medical condition,

                     (II)    suffering from a serious functional or cognitive impairment, or

                     (III)   experiencing deteriorating physical or mental health because of
                             the aging process,
          Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 8 of 11
                                                                                          Page 8 of 11


                   that substantially diminishes the ability of the defendant to provide selfcare
                   within the environment of a correctional facility and from which he or she is
                   not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1.

        As the proponent of the motion, the defendant bears the burden of proving “extraordinary
and compelling reasons” exist under the above criteria to justify early release. See United States
v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive
access to proof on a given issue normally has the burden of proof as to that issue.”).

    II.    Judge Abrams Lacks Jurisdiction to Consider the Defendant’s Motion

         As an initial matter, Judge Abrams lacks jurisdiction to grant the defendant’s motion. In
United States v. Ransom, the Court of Appeals held that while the filing of a notice of appeal
“does not preclude a district court, after notice of appeal has been filed, from ‘correcting clerical
errors under Fed. R. Crim. P. 36 or from acting to aid the appeal,’” it does not permit the
“substantive modifications of judgments.” United States v. Ransom, 866 F.2d 574, 575–76 (2d
Cir. 1989) (quoting Katsougrakis, 715 F.2d at 776 n.7). Thus, the Second Circuit held that the
district court in that case “lacked authority” to eliminate an unlawful term of supervised release
while the defendant’s appeal was pending.4 Id. at 575. An order granting the defendant’s motion
to “reduce the term of imprisonment,” 18 U.S.C. § 3582(c)(1)(A), would be no less a substantive
modification of a judgment than the elimination of a supervised release term. See Ransom, 866
F.2d at 576 (“The fact that the [modification] benefits the appellant is not a reason for deeming
the District Court authorized to act after notice of appeal has been filed.”). Therefore, this Court
lacks jurisdiction to grant the defendant’s motion while his appeal remains pending. See, e.g.,
United States v. Raia, __ F.3d __, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (considering
whether to “return jurisdiction to the District Court” so that it could “consider [defendant’s]
compassionate-release request in the first instance”); United States v. Cardoza, 790 F.3d 247,
248 (1st Cir. 2015) (“Because [defendant’s] appeal was pending at the time the District Court
ruled on his motion to modify the sentence under § 3582(c)(2), we hold that the District Court
lacked jurisdiction to enter the order reducing the sentence.” (quoting United States v.
Maldonado-Rios, 790 F.3d 62, 64 (1st Cir. 2015))).

        However, under Rule 37 of the Federal Rules of Criminal Procedure, the Court can defer
ruling on the motion, deny the motion, or make an indicative ruling either that it would grant the

4
  The Second Circuit noted in dicta that “a district court may not grant a Rule 35[a] motion pending
appeal of a judgment, even to correct an illegal aspect of a sentence.” Ransom, 866 F.2d at 576.
That dicta was abrogated when Federal Rule of Appellate Procedure 4 was amended in 1993 to
provide that “the filing of a notice of appeal under this Rule 4(b) does not divest a district court of
jurisdiction to correct a sentence under Federal Rule of Criminal Procedure 35(a).” Fed. R. App.
P. 4(b)(5). Ransom’s holding and the principle that district courts lack authority to make
“substantive modifications of judgments” while an appeal is pending have not been abrogated. See
United States v. Viola, 555 F. App’x 57, 69–60 (2d Cir. 2014) (continuing to rely on Ransom);
United States v. Nichols, 56 F.3d 403, 411 (2d Cir. 1995) (same).
              Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 9 of 11
                                                                                          Page 9 of 11


motion if the Circuit were to remand or that the motion raises a substantial issue. If the Court
were to issue an indicative ruling, the defendant could promptly notify the Court of Appeals, and
the Court of Appeals could then remand for this Court to decide the motion, pursuant to Rule
12.1 of the Federal Rules of Appellate Procedure and Rule 37 of the Federal Rules of Criminal
Procedure. See, e.g., Raia, 2020 WL 1647922, at *2; Cardoza, 790 F.3d at 248; Maldonado-
Rios, 790 F.3d at 64–65.


      III.     The Defendant Has Not Demonstrated Extraordinary and Compelling Circumstances

        The defendant’s claim also fails on the merits. The defendant spends much of his motion
cataloging his medical conditions and attacking FCI Terminal Island’s response to COVID. But
the defendant omits the single most salient fact: as revealed by his medical records he has already
tested positive for SARS-CoV-2, experienced an asymptomatic course, and is no longer
contagious. (Ex. A, Galanis SARS-CoV-2 test results; Ex. B, Galanis temperature and COVID
symptom checks). Nor are his representations about conditions at FCI Terminal Island correct.

        As the Courts are aware, the BOP has taken significant action to limit the spread of COVID
at BOP facilities and has implemented Phases One through Six of its pandemic plan. FCI Terminal
Island has gone even further. After early COVID cases appeared among FCI Terminal Island staff
and inmates, Terminal Island began isolating those inmates who tested positive and quarantining
those who had been exposed. In mid-April, Terminal Island had an infectious disease doctor
assigned to support the facility, and shortly thereafter six additional medical staff were assigned to
the facility. Between April 24, 2020 and April 28, 2020 all Terminal Island inmates were tested
for COVID.5 While a significant percentage tested positive, a huge number of the positive cases,
like the defendant, were asymptomatic.

       Terminal Island has quarantined inmates according to test results. Thus, asymptomatic
COVID positive inmates like the defendant are quarantined together. Those who tested negative
are similarly isolated in a separate location. 6 Asymptomatic COVID positive inmates receive
temperature checks twice daily. (See, e.g., Ex. B, Galanis temperature checks). Inmates who are
symptom free remain in isolation for 14 days prior to being transferred to step down units for an

5
    Those results were as follows:
    Date of         Total #          Positive       Negative         Indeterminate Pending
    Testing         Tested
    4/24/2020       268              161            105              -                2
    4/25/2020       393              238            155              -                -
    4/27/2020       213              99             100              12               3
    4/28/2020       30               7              15               2                6

6
  Indeed, the US Coast Guard has erected portable air-conditioned tents within the Terminal Island
facility to house COVID negative patients in isolation from the rest of the population.
           Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 10 of 11
                                                                                       Page 10 of 11


additional 7 days to ensure they remain symptom free prior to returning them to their assigned
housing units. In short, FCI Terminal Island has taken significant action to mitigate the spread of
COVID. While the initial number of cases was undoubtedly high, efforts to quarantine similarly
situated inmates has been successful. Indeed, the vast majority of the COVID positive inmates –
more than 550 in total – have now recovered and according to the most recent information obtained
directly from the facility, Terminal Island currently has less than 50 positive cases. Thus, even if
the defendant had not already had COVID, he cannot show that he would be safer in the general
California population than housed at Terminal Island.7

            3553(a) Factors Also Weigh Heavily Against the Defendant’s Early Release

        Even assuming the defendant could establish that there are extraordinary and compelling
circumstances warranting his release – and he cannot – consideration of the 3553(a) factors weigh
heavily against his release. There is no question that the defendant’s crimes were serious and left
tens of millions of dollars of damage in their wake. The defendant enriched himself at the expense
of innocent shareholders, an unknowing Native American Tribal entity, and the pension funds of
hardworking civil servants and laborers. Most significantly, the defendant has shown himself to
be an inveterate and unrepentant fraudster. Released from prison after many years, and already in
his late 60s, the defendant demonstrated his true colors. Rather than learn from his mistakes, he
immediately sought to earn easy money by any means necessary, even involving his own children
in his criminal enterprise. The Government has no doubt that if and when released Galanis will
waste no time returning to his lifelong criminal pursuits. To permit Galanis to serve a mere third
of his sentence would thus undermine the purposes of sentencing.




       7
          The Government does not dispute that at 77, the defendant is at higher than average risk
from COVID, whether in prison or out. But the Government notes that many of the defendant’s
ailments:                                                                       have no bearing on
COVID risk. And while                               and                                        may
make an individual at higher risk, the defendant’s “                       ” and “             ” do
not have that effect. (https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
at-higher-risk.html). Terminal Island is a Care Level 3 medical facility which provides specialized
and long term care to the inmate population. It includes a 15 bed short stay unit providing short
term IV therapy, post-operative care, and long term wound care. The facility is thus amply able
to care for Galanis’s medical needs.
       Case 1:16-cr-00371-RA Document 907 Filed 05/15/20 Page 11 of 11
                                                                                 Page 11 of 11


                                        Conclusion

       For the foregoing reasons, the Government respectfully requests the Court deny the
defendant’s request for early release.


                                                  Respectfully submitted,


                                                  AUDREY STRAUSS
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515

                                            By:          /s/
                                                  Rebecca Mermelstein
                                                  Brian Blais
                                                  Negar Tekeei
                                                  Assistant United States Attorney
                                                  (212) 637-2360/2251/2482
